NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              RHONDA M. HARRELLE,
                   Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2016-1138
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-315H-15-0425-I-1.
                ______________________

               Decided: March 10, 2016
               ______________________

   RHONDA M. HARRELLE, Arlington, VA, pro se.

    SARA B. REARDEN, Office of the General Counsel,
Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
                ______________________

    Before LOURIE, BRYSON, and DYK, Circuit Judges.
PER CURIAM.
2                                         HARRELLE   v. MSPB



    Rhonda M. Harrelle (“Harrelle”) seeks review of the
final order of the Merit Systems Protection Board
(“Board”) dismissing her appeal for lack of jurisdiction.
See Harrelle v. Peace Corps, No. DC-315H-15-0425-I-1,
2015 WL 5315793 (M.S.P.B. Sept. 14, 2015) (“Final Or-
der”). Because the Board correctly concluded that it
lacked jurisdiction over Harrelle’s appeal, we affirm.
                       BACKGROUND
    In October 2014, Harrelle was appointed to an except-
ed-service position as a Medical Pre-Service Assistant in
the Peace Corps (“Agency”) under the authority of section
7(a) of the Peace Corps Act of 1961. Final Order, ¶ 2. In
its welcome letter, the Agency stated that she was ap-
pointed for a 60-month term subject to a 12-month trial
period. Id. In February 2015, the Agency terminated
Harrelle for “continued performance concerns.” Resp’t’s
App. 86. She appealed her termination to the Board.
    The administrative judge (“AJ”) issued an initial deci-
sion dismissing the appeal for lack of jurisdiction, finding
that Harrelle was “a Foreign Service employee in the
excepted service,” and thus had no Board appeal rights.
Harrelle v. Peace Corps, No. DC-315H-15-0425-I-1, 2015
WL 1785871 (M.S.P.B. Apr. 16, 2015). Harrelle petitioned
for review by the full Board. The Board denied her peti-
tion and affirmed the AJ’s initial decision, except as
modified by its finding that Harrelle was “an excepted-
service appointee who had not completed 2 years of cur-
rent continuous service.” Final Order, ¶ 1; id. ¶ 8 n.6.
    The Board agreed with the AJ that, because Harrelle
was a member of the Foreign Service, she was specifically
excluded from the definition of “employee” for purposes of
Board appeal rights pursuant to 5 U.S.C. § 4301(2)(B) and
§ 7511(b)(6). Id. ¶ 7. The Board further concluded that it
lacked jurisdiction for the additional reason that Harrelle,
a nonpreference-eligible, excepted-service appointee, did
not meet the definition of “employee” under 5 U.S.C.
HARRELLE   v. MSPB                                        3



§ 7511(a)(1)(C). Id. ¶ 8. Lastly, absent an otherwise
appealable action, the Board found no basis to exercise
jurisdiction over Harrelle’s remaining claims, including
her assertion of problems with her official personnel file,
leave accrual rate, and thrift savings plan. Id. ¶ 9.
    Harrelle timely appealed from the Board’s final order
to this court. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(9).
                       DISCUSSION
    We must affirm the Board’s decision unless we find it
to be “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). We review a determination of
the Board’s jurisdiction de novo as a question of law, and
review underlying factual findings for substantial evi-
dence. Parrott v. Merit Sys. Prot. Bd., 519 F.3d 1328,
1334 (Fed. Cir. 2008).
    Harrelle argues that she was wrongfully terminated.
She alleges that the Agency violated its termination
policy by not informing the Foreign Service Grievance
Board of her termination. She also alleges that the Agen-
cy improperly removed money from her thrift savings
plan. Finally, she seeks to verify her annual leave accrual
rate and requests a copy of her official personnel file. The
government responds that the Board properly considered
all relevant facts and correctly concluded that it lacked
jurisdiction over Harrelle’s appeal.
    We agree with the government that the Board lacked
jurisdiction over Harrelle’s appeal. The Board’s jurisdic-
tion is not plenary, but rather is “limited to actions made
appealable to it by law, rule, or regulation.” Lazaro v.
Dep’t of Veterans Affairs, 666 F.3d 1316, 1318 (Fed. Cir.
2012) (citing 5 U.S.C. § 7701(a)). As the appellant before
4                                        HARRELLE   v. MSPB



the Board, Harrelle bore the burden of establishing the
Board’s jurisdiction by a preponderance of the evidence. 5
C.F.R. § 1201.56(b)(2)(i). But she failed to satisfy that
burden.
    The record shows, and Harrelle does not dispute, that
she was appointed to an excepted-service position in the
Peace Corps under the authority of the Peace Corps Act of
1961. According to the Peace Corps Manual, “all Peace
Corps employees other than the Director and Deputy
Director are appointed members of the Foreign Service
using authority contained in section 7(a)(2) of the Peace
Corps Act and section 303 of the Foreign Service Act of
1980.” Peace Corps Manual, MS 601, § 2.2, available at
http://www.peacecorps.gov/about/policies/docs/manual/
(last visited March 7, 2016); see also 22 U.S.C. § 2506.
The Board thus correctly found that Harrelle was a mem-
ber of the Foreign Service.
    5 U.S.C. § 4301(2)(B) and § 7511(b)(6) specifically ex-
clude a member of the Foreign Service from the definition
of “employee” who may appeal certain adverse actions,
including removal, to the Board. The Board therefore did
not err in concluding that it lacked jurisdiction over
Harrelle’s appeal.
   We have considered Harrelle’s remaining arguments
and find them unpersuasive. For the foregoing reasons,
we affirm the Board’s decision dismissing Harrelle’s
appeal for lack of jurisdiction.
                      AFFIRMED
                          COSTS
    No costs.